Citation Nr: 0915176	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1980 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in March 2009.  A 
transcript of her hearing has been associated with the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At her March 2009 hearing before the undersigned, the Veteran 
testified that she had undergone inpatient treatment for 
alcohol abuse while stationed in Germany.  Service treatment 
records associated with the claims file indicate that in 
December 1989 the Veteran was assessed with alcohol 
dependence in remission.  A subsequent December 1989 record 
indicates that the Veteran participated in group therapy.  
However, records of the reported inpatient treatment for 
alcohol dependence have not been obtained.

Service treatment records also indicate that the Veteran was 
seen in 
October 1986 for relationship issues.  The impression was 
marital discord.  The Veteran was also seen in November 1987 
and assessed with adjustment disorder with mixed emotional 
features - anxiety and depression secondary to marital 
problems and divorce.  

A VA psychiatry treatment record dated in December 2004 notes 
the Veteran's report of excess use of alcohol in service and 
suggested that such was for self-medication to decrease 
symptoms and stress, which was frequent in bipolar patients.  
In light of the suggestion of a relationship between service 
and the currently diagnosed bipolar disorder, the Board has 
determined that a comprehensive examination should be 
conducted to determine the etiology of the claimed bipolar 
disorder.

The Board having determined that additional development is 
necessary, the case is REMANDED for the following action:

1.  Contact the service department and 
request all records pertaining to the 
Veteran's claimed inpatient treatment for 
alcohol dependence.  If further 
information is required from the Veteran, 
she should be contacted and requested to 
provide such information.  All attempts 
to obtain the requested inpatient records 
should be documented in the claims file.

2.  Upon completion of the above, the 
Veteran should be scheduled for an 
examination to determine the etiology of 
her bipolar disorder.  All tests and 
studies deemed necessary should be 
conducted and their results reported in 
the final examination report.  

Following examination and interview of 
the Veteran, the examiner should provide 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the Veteran's bipolar disorder is related 
to any disease or injury in service.  The 
examiner is invited to review all 
evidence of record to include but not 
limited to the service records and 
immediate post-service medical records.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




